Title: To James Madison from Horatio Gates, 27 December 1794
From: Gates, Horatio
To: Madison, James


My Dear Sir
New York 27th: December. 1794:
Permit me thus late to present you, & Mrs: Maddison, mine, & my Marys Compliments of Congratulation; and to Wish ye both every Earthly Felicity; make us also happy by saying you will both pay a Vissit to Rose Hill next Summer; When your Letter came inclosed last Spring for Mr: William Morris, He was supposed to be Dying of a putrid Fever; His Brother the Lawyer took charge of it, & promised you should have an Answer, as soon as His Brother was Capable to send one; I hope you received it. I have this morning received the inclosed Letter from Dr: Murray at Annapolis; He is concerned with me in a Tract of Land on the Scioto; & is with me alarmed, at the Danger of our Losing Our property; by not paying a Tax laid by the Legislature of Kentucky, which we neither knew, nor heard of, until it was Impossible within the Time prescribed to Comply with the Law; You will please to Observe Doctor Murray, Says, “The only Act of that Assembly in this Country, is, I am informed, in the Hands of Mr: Randolph Secretary of State”: please to request a Sight of it, and have the kindness to give me your Opinion, what may yet be done to save Our property! I hope you left our Mutual Friend, Mr: Jefferson, well in Virginia; & that, there is hopes we may see him to the Eastward next Summer. When you have Leizure to favour me with an Answer, be so obliging as to return me the Inclosed. I should acquaint you that I had paid a Draught of Col: Andersons of one hundred, & Twenty Dollars; & Dr: Murray wrote him, he was ready to pay the rest of his Demand, immediately upon receiving the patents: with Marys, and my most respectfull Compliments to Mrs: Maddison, I am, My dear Sir Your faithful! Humble Servant,
Horatio Gates

Poscript
I clearly see Holland is lost to the Allies, & if the Duke of York, is not a better Gen:, than I suppose Him; His Army will be Captured!
